Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 1 of 10 PagelD #: 60

PS 8
(Rey. 5/02 WVN)

UNITED STATES DISTRICT COURT
for the
Northern District of West Virginia

U.S.A. vs. Quionte Crawford Docket No.: 1:19CR35
Petition for Action on Conditions of Pretrial Release
COMES NOW BENJAMIN AHMED, U. S. PRETRIAL SERVICES OFFICER,
presenting an official report upon the conduct of defendant Quionte Crawford, who was placed
under pretrial release supervision on June 20, 2019, by the Honorable Michael John Aloi sitting in
the Court at Clarksburg, West Virginia, under the following conditions:

See attached Order Setting Conditions of Release

Respectfully presenting petition for action of court for cause as follows:

Violation Number Nature of Non-Compliance

 

 

lL. Violation of Standard Condition No. 7(p)(ii): The defendant_shall
participate with home detention and comply with its requirements as
directed.

On October 30, 2019, the defendant left his residence without gaining prior
approval from this officer. The defendant had previously called and left a
voicemail stating that he wanted to rent a vehicle from Enterprise so that he
could travel to a scheduled sex offender evaluation on October 31, 2019 in
Morgantown, West Virginia. This officer had neither spoken directly with
the defendant, nor given him permission to leave his residence prior to him
leaving.

PETITIONING THE COURT

{| To issue a warrant

{| To issue a summons

Neither
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 2 of 10 PagelD #: 61

PSE PS8 Petition for Action on Conditions of Pretriat Release

Previous Reports Submitted:

1) On July 16, 2019, a Petition for Action was submitted to the Court advising that the
defendant was in possession of a 120GB stand-alone hard drive and a 32GB USB drive in
his residence. The items were seized at that time. No Court action was recommended, and
the Court concurred.

U.S. Pretrial Services Officer Recommendation: Court action is not recommended at this time.
This officer admonished the defendant for leaving his home without prior approval. The defendant
was made aware that the behavior is unacceptable and cannot occur again in the future. Any further
violations will be reported to the Court with an appropriate recommendation for action. The
defendant is scheduled for sentencing on November 15, 2019.

The term of supervision should be:

[| Revoked

No action taken at this time

[| The conditions of supervision should be modified as follows:

Respectfully,

  

. &- Pretrial Services Officer
Place: Clarksburg, WV
Date: November 7, 2019

 
Case 1:19-cr-00035-TSK-MJA Document 21

PSé

THE COURT ORDERS

[No action

[| The Issuance of a Warrant
[| The Issuance of a Summons

[| Other

Filed 11/08/19 Page 3 of 10 PagelD #: 62

PS8 Petition for Action on Conditions of Pretrial Release

ORDER OF COURT

Considered and ordered this SH. day

of Nye bys , 20 {4 and ordered filed
and made a part of the records in the above

case.

pS Ke —

U. S. District Judge/Magistrate
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 4 of 10 PagelID #: 63
Case: 1:19-cr-00035, Document: 14, Filed: 06-20-2019, Page 1 of 5

 

D TES DISTRICT COURT
UNITED STA sD CT Cou FILED

Northern District of West Virginia JUN 20 2019

U.S, DISTRICT COUR
T-
CLARKSBURG, wy 2630).

1:19-CR-35

United States of America
Vv.

. Criminal Action No.
Quionte Crawford

Defendant

Nene nel Set Net” ee”

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law white on release.
(2) The defendant must cooperate in the collection ofa DNA sampie if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

500 West Pike Street, Clarksburg, West Virginia

Place

The defendant must appear at:

 

AS ORDERED by the Magistrate or District Judge

Date and Time

 

(5) The defendant must sign an Appearance Bond, if ordered.

 

Page 1 of 4
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 5 of 10 PagelD #: 64
Case: 1:19-cr-00035, Document: 14, Filed: 06-20-2019, Page 2 of 5

ADDITIONAL CONDITIONS OF RELEASE

ITIS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( ) (6) The defendant is placed in the custody of:
Person ar organization ; __
Address (only ifabove is an organization) _ __
City and state Tel. No.

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custady.

 

Signed:

 

Custodian ; Date

( X) (7) The defendant shall: . . .
( X) {a) submitto supervision by and report for supervision to United States Probation, 320 West Pike Street, Clarksburg, WV Te a

telephone number 304-624-550ggo later than by 4:00 PM June 20, 2019 T Nokes

 

 

( X) (b) continue or actively seek employment.

( ) (c) continue or start an education program.

( ) (d) surrenderany passportto;
( ) (e) not obtain a passport or other international travel document.

( xX)

 

(Ff) abide by the following restrictions on personal association, gesidence, or travel:
ot ect DD, kr wk af La!
( X) (g) avoid all contact, directly or indirectly, with any person who is or may bea victim or witness in the investigation or prosecution,
including: anyone who is named in the indictment/information against you unless that person is your spouse, child,
parent or sibling.
€  ) (h) get medical or psychiatric treatment:

 

 

(=) (i return to custody each al o’clock after being released at o'clock for employment,
schooling, or the following purposes:

 

 

considers necessary.

( X} () not possess a firearm, destructive device, or other weapon.

( X} (BD not consume alcohol.

( X } (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a
medical practitioner.

( X ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used

with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any
form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the
efficiency and accuracy of prohibited substance screening or testing.
( X ) (o)} participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office
“or supervising officer.

( ‘S (p)} participate in one of the following location restriction programs and comply with its requirements as directed.

( ) (@) Curfew. You are restricted to your residence everyday from to or as
directed by the pretrial services office or supervising officer; or
Ot (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious

services, medical, substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered
obligations; or other activities approved in advance by the pretrial services office or supervising officer; or

( -) Gti) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities
and court appearantes or other activities specifically approved by the court.

> cee oe
CX } (q) submit to location as directed by the pretrial services ne te officer and comply with al! of the program

requirements and instructions provided. GN C g
(| —_) You must pay ail or part of the cost of thé program Nt yo r ability to pay ay determined by the pretrial services office
or supervising officer.

( X)} () report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
including arrests, questioning, or traffic stops. -

( X) {s) not aurcFase, possess or use any paiiphernelia related to any controlied substance.

( X)  (t) not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
designer stimulants, and shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.

Page 2 of 4
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 6 of 10 PagelID #: 65
Case: 1:19-cr-00035, Document: 14, Filed: 06-20-2019, Page 3 of 5

 

ADDITIONAL CONDITIONS OF RELEASE

{ X) {u) not abuse prescription medication.

{ X) {v) shall be prohibited from possessing a potentially vicious/dangerous animal or residing with anyone who possesses a potentially
vicious animal. The Probation Officer has sole authority to determine what animals are considered to be potentially
vicious/dangerous.

(=) (Gv) participate in a program of mental health counseling if directed by the pretrial services office or supervising officer.

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal! investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court, The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

1 acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.

Defendant's Signature

goirronr Wy

Ciep and State

 

 

Page 3 of 4
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 7 of 10 PagelD #: 66
Case: 1:19-cr-00035, Document: 14, Filed: 06-20-2019, Page 4 of 5

 

Directions to the United States Marshal

(>The defendant is ORDERED released after processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. _I€.still in-custody;the defendant must be
produced before the appropriate judge at the time and place specified.

   
 

Date: ‘ 2O : q

— oo.

i ——
Michael J. Aloi, United States Magistrate Judg
ete)

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

Page 4 of 4
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 8 of 10 PagelD #: 67
Case: 1:19-cr-00035, Document: 14, Filed: 06-20-2019, Page 5 of 5

AO 199C, (Rev. 09/08) Advice of Penalties Page 3.Cof 4 _ Pages

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

Page 4 of 4 Pages

MAINTENANCE OF EMPLOYMENT

In supplement to condition 7(b) of the Order Setting Conditions of Release, Defendant shall, if not engaged as a full time student in an accredited
college or university seeking a post high school degree, seek employment, full or part-time, as follows:

1} shall weekly make contact with at least three (3) prospective employers;

2) if offered full or part-time employment with any prospective employer so contacted, shall accept such employment;

3) once employed, shall continue in and maintain such employment and not lose or vacate that employment through fault of the Defendant;

4) shail not change employment without the prior permission of Defendant's pre-trial officer;

5) shall report weekly ail contacts with prospective employers to Defendant's pre-trial officer; and

6) once employed, shall report monthly all wages earned and hours worked and account for any expenditures from the earnings from said
employment to Defendant's pre-trial officer on such forms as may be approved by said officer.

ADDITIONAL TERMS OF PRE-SENTENCE RELEASE AND PRE-TRIAL RELEASE
IN A CHILD PORNOGRAPHY CASE

1) Defendant shall not possess or use a computer, or any other electronic device (including but not limited to cellular telephones with internet
capability) capable of being connected to the internet.

2) Defendant shall not connect to the internet for any purpose.

3) Defendant shall not aid or assist another to connect to the internet for any purpose.

4) Defendant shall not possess or use a telephone which is capable of taking, storing or sharing digital images.

5) Defendant shall not possess any sexually explicit movies, videos, CD’s, magazines nor shall Defendant possess any device which stores digital
images including but not limited to digital images of sexually explicit activities.

6) Defendant shal! not have any contact with any child under the age of 18 years.

7) Defendant shal] not visit any school or public facility where he may be in contact with a child under the age of 18 years.

8) Defendant shall forthwith comply with all applicable federal and state sex offender registration requirements and laws and shall update the same
as required by law,

9) Defendant shall not associate with any person who is known by Defendant to view or exchange images or pictures of child pornography (sexually
explicit and provocative acts and poses involving persons under the age of 18 years).

10) Defendant shall not view any sexually explicit movies, videos, CD's, magazines nor shall Defendant possess any device which stores or is
capable of permitting the viewing of digital images including but not limited to digital images of sexually explicit activities.

11) Defendant shall consent to a search of his residence, motor vehicle, and storage facility located on the same property as his residence by his
pretrial services/probation officer for the purpose of determining whether Defendant is in compliance with the Order Setting Conditions of Release.
12) Defendant shall consent to his pretrial services/probation officer viewing on premises or removing any item for viewing off premises which
is suspected of being possessed in violation of the Order Setting Conditions of Release.

13) Defendant shall surrender to his pretrial services/probation officer anything which the officer determines is being possessed by Defendant in
violation of the Order Setting Conditions of Release.
Case 1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 9 of 10 PagelID #: 68

PROBGL
(Rev, 08/16)

 

LOCATION MONITORING PROGRAM
PARTICIPANT AGREEMENT

 

It.

[, Quiante C rovbord , have been placed in the Location Monitoring Program. | agree to comply
with all program rules set forth in this agreement and the instructions of my probation or pretrial services
officer. Failure to comply with this agreement or the instructions of my officer will be considered a violation of
my supervision and may result in an adverse action. I agree to call my officer immediately if I have any
questions about these rules or if ] experience any problems with the monitoring equipment.

 

{ will remain at my approved residence everyday from to . Curfew

I will remain at my approved residence at all times, except for activities approved in advance by my probation
or pretrial services officer. Regularly occurring activities will be provided for in a written weekly schedule
which will remain in effect until modified by my officer. ] must obtain my officer's advance permission for any
absences away from home that are not included in my written schedule. Home Detention and Home
Incarceration

| agree to maintain telephone and electrical service in my residence at my own expense. | agree that I will not
make any changes in the telephone equipment or services at my residence without prior approval of my officer.
Should my telephone or electrical service be cut off for any reason, } will notify my officer immediately.

| will not deviate from my approved schedule except in an emergency. | first will try to get the permission of
iny officer. If this is not possible, ] will call my officer as soon as I am able to do so. If] call during non-
business hours, I will leave a message, including my name, the date, the time, a brief description of the
emergency, and my location or destination. (Or follow any specific instructions as outlined by my officer for
emergencies). I agree to provide proof of the emergency as requested by my officer.

] understand that I will be held responsibie for damage, other than normal wear, to all assigned equipment. |
also understand that if 1 do not return the equipment, or do not return it in good condition, | may be charged for
replacement or the repair of the equipment, and I agree to pay these costs.

On the telephone line to which the monitoring equipment is connected, I agree not to have any devices or
services that may interfere with the functioning of the location monitoring equipment. This may include: party
lines, answering machines, voice mail, cordless telephones, call forwarding, caller [D, call waiting, or call
block.

| agree that I wil! relinquish my telephone line when the monitoring unit (base unit) is making its call, and [
will hang up the telephone when the monitoring unit initiates its call. ] wil] not answer the telephone on the
first ring, and T will not use the telephone for the first 10 minutes after arriving home (hard line RF equipment
only).

] agree not to move, disconnect or tamper with the monitoring unit (base unit) or place any objects on top of it.
] agree to allow a monitoring device to be connected to the telephone and the telephone outlet at my residence.

] agree not to remove or tamper with the transmitter device except in a life-threatening emergency or with the
prior permission of my officer. While in the Location Monitoring Program, ! agree to wear a non-removable
transmitter that my officer will attach either to my ankle.

! understand that | may be ordered to pay all or part of the daily cost of my electronic monitoring. If so
ordered, | agree, as directed by my officer, to pay monitoring costs of $ per day on a schedule
set forth in a separate payment agreement. | will submit payments directly 10 the monitoring services provider
BI Inc. at 6265 Gun Barrel Ave, Boulder, CO 80301, by cashier's check or money order and shall include your
name and device number, or online at www.clientpay.BI.com.
Case_1:19-cr-00035-TSK-MJA Document 21 Filed 11/08/19 Page 10 of 10 PagelD #: 69

PROB 61 Page 2
(Rev. 08/16)

12. Local Rules (as needed)

] acknowledge that ] have received a copy of these rules and that they have been explained to me. | understand
that 1 must comply with these rules until or until otherwise notified by my probation
or pretrial services officer. 1 further understand that any violations of these rules will constitute a violation of
supervision and may cause immediate adverse action.

Kyo x 6797 14

(PARTICIPANT) *" (DATE)

Zio e209

e (DATE)

 

 
  

    
   

—~
—~

(OFFICER)
